DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It is noted that on page 2, line 3-5 of the Response to the dismissal of the PPH of 16 February 2022 Applicant has acted as his or her own lexicographer by defining the meaning of the word “circuitry”.  Applicant states “Similar to “unit” in a PCT application, the term “circuitry” is not limited to the structure disclosed in the specification and “circuitry” is to be broadly interpreted substantially similar to “unit” in a PCT application.” For the remainder of this office action the word “circuitry” is therefore considered to be a generic placeholder.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “state observation circuitry to observe a characteristic shape, an adopted plan, and a determination result as state variables, the characteristic shape representing a shape of a part of a product of wire electric discharge machining, adjustment of machining conditions being deemed as necessary for the part of the product, the adopted plan being an adjustment method selected from among one or more adjustment methods for adjusting the machining conditions to improve machining performance for the part indicated by the characteristic shape, the determination result indicating whether implementation of the adopted plan is effective in improving machining performance for the part corresponding to the characteristic shape” as recited in claim 1.  The word “circuitry” is considered to be a generic placeholder followed by the functional phrase “to observe a characteristic shape, an adopted plan, and a determination result as state variables, the characteristic shape representing a shape of a part of a product of wire electric discharge machining, adjustment of machining conditions being deemed as necessary for the part of the product, the adopted plan being an adjustment method selected from among one or more adjustment methods for adjusting the machining conditions to improve machining performance for the part indicated by the characteristic shape, the determination result indicating whether implementation of the adopted plan is effective in improving machining performance for the part corresponding to the characteristic shape” that does not recite sufficient structure to perform the function.  Furthermore the preceding phrase “state observation” is non-structural.  The disclosed embodiment in the instant specification of the state observation circuitry is element 21, a state observation unit.  Another such phrase is “learning circuitry to learn the machining condition adjustment method according to a data set created based on the state variables” as recited in claim 1.  The word “circuitry” is considered to be a generic placeholder followed by the functional phrase “to learn the machining condition adjustment according to a data set created based on the state variables” that does not recite sufficient structure to perform the function.  The preceding word “learning” is not structural.  The disclosed embodiment in the instant specification of the learning circuitry is element 22 that may include reward calculation circuitry and a function update circuitry. Another such limitation is “reward calculation circuitry to calculate a reward based on a data set” in claim 2.  The word “circuitry” is a generic placeholder followed by the functional phrase “to calculate a reward based on a data set” that does not recite sufficient structure to perform the function. Furthermore the preceding phrase “reward calculation” is non-structural.  The disclosed embodiment in the specification is element 23, a reward calculation unit.  Another such limitation is “a function update circuitry to update, based on the reward, a function for determining priority order of adjustment methods to be offered to a user, the user performing machining condition adjustment work for improving machining performance for the part indicated by the characteristic shape”.  The word “circuitry” is a generic placeholder followed by the functional phrase “to update, based on the reward, a function for determining priority order of adjustment methods to be offered to a user, the user performing machining condition adjustment work for improving machining performance for the part indicated by the characteristic shape” that does not recite sufficient structure to perform the function. Furthermore the preceding phrase “function update” is non-structural.  The disclosed embodiment in the specification is element 24, a function update unit.  Another such limitation is “a characteristic shape extraction circuitry to extract the characteristic shape from a shape of the product” in claim 5.  The word “circuitry” is a generic placeholder followed by the functional phrase “to extract the characteristic shape from a shape of the product” that does not recite sufficient structure to perform the function. The preceding phrase is “characteristic shape extraction” is non-structural.  The disclosed embodiment of the characteristic shape extraction circuitry is element 31.   Another such limitation is “a machining improvement proposal circuitry to create, as an improvement plan, adjustment methods for adjusting machining conditions to improve machining performance for the part indicated by the characteristic shape based on the characteristic shape extracted by the characteristic shape extraction circuitry and a result of learning performed by the learning circuitry, and output, as the adopted plan, any of the created adjustment methods to the machine learning apparatus, the any of the created adjustment methods being selected by a user” in claim 5.  The placeholder “circuitry” is followed by a functional phrase of “ to create, as an improvement plan, adjustment methods for adjusting machining conditions to improve machining performance for the part indicated by the characteristic shape based on the characteristic shape extracted by the characteristic shape extraction circuitry and a result of learning performed by the learning circuitry, and output, as the adopted plan, any of the created adjustment methods to the machine learning apparatus, the any of the created adjustment methods being selected by a user”   that does not recite sufficient structure in the phrase to perform the completer function.  The preceding phrase “machining improvement proposal” is non-structural.  The disclosed embodiment is element 33.   Another such limitation in claim 5 is “an improvement plan evaluation circuitry to generate the determination result based on a result of wire electric discharge machining performed in accordance with the adopted plan applied to wire electric discharge machining, and output the determination result to the machine learning apparatus”.  The word “circuitry” is a generic placeholder followed by the functional phrase “to generate the determination result based on a result of wire electric discharge machining performed in accordance with the adopted plan applied to wire electric discharge machining, and output the determination result to the machine learning apparatus” that does not recite sufficient structure to perform the function.  The preceding phrase “improvement plan evaluation” is non-structural. The disclosed embodiment is element 35, an improvement plan evaluation unit.  Another such limitation is “the machining improvement proposal circuitry creates the improvement plan by rearranging a plurality of machining condition adjustment methods in descending order of machining performance improvement effect, based on the result of learning” as recited in claim 6.  The word “circuitry” is a generic placeholder followed by the functional language “creates the improvement plan by rearranging a plurality of machining condition adjustment methods in descending order of machining performance improvement effect, based on the result of learning” that does not recite sufficient structure to perform the function. Furthermore the preceding phrase “machining improvement proposal” is non-structural.   The only disclosed embodiment of the “machining improvement proposal circuitry” is element 33, a machining improvement proposal unit.  Another such limitation is “the improvement plan evaluation circuitry generates the determination result based on wire break information, short-circuit information, and machining accuracy, the wire break information indicating whether a wire break in a wire electrode has occurred in the wire electric discharge machining, the short circuit information indicating whether the wire electrode and a workpiece have been short-circuited in the wire electric discharge machining, the machining accuracy indicating whether desired machining accuracy has been achieved in the wire electric discharge machining” as recited in claim 7.  The word “circuitry” is a non-structural placeholder followed by the functional phrase “generates the determination result based on wire break information, short-circuit information, and machining accuracy, the wire break information indicating whether a wire break in a wire electrode has occurred in the wire electric discharge machining, the short circuit information indicating whether the wire electrode and a workpiece have been short-circuited in the wire electric discharge machining, the machining accuracy indicating whether desired machining accuracy has been achieved in the wire electric discharge machining” that does not recite sufficient structure to perform the function.  The preceding phrase “improvement plan evaluation” is non-structural.  The disclosed embodiment in the instant specification for the “improvement plan evaluation circuitry” is “improvement plan evaluation unit”, element 35, an improvement plan evaluation unit.    Another such limitation is “an improvement plan display circuitry to cause a display to display the improvement plan created by the machining improvement proposal circuitry” as recited in claim 8.  The word “circuitry” is considered to be a generic placeholder followed by the functional phrase “to cause a display to display the improvement plan created by the machining improvement proposal circuitry” that does not recite sufficient structure to perform the function.  Furthermore the preceding phrase “improvement plan display” is non-structural.  The disclosed embodiment in the specification of the “improvement plan display circuitry” is element 34, “improvement plan display unit”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is confusing in claim 1 to invoke 35 USC 112(f) by using “state observation circuitry”  followed by a functional clause and then only disclose in the specification that the embodiment is the “state observation unit”, when Applicant is being his or her own lexicographer by defining “circuitry”  to be broadly interpreted substantially similar to “unit”; this is virtually a circular definition.  It is confusing in claim 1 to invoke 35 USC 112(f) by using “learning  circuitry”  followed by a functional clause and then only disclose in the specification that the embodiment is the “learning unit”, when Applicant is being his or her own lexicographer by defining “circuitry”  to be broadly interpreted substantially similar to “unit”; this is virtually a circular definition.  



Allowable Subject Matter
Claims 1-9 are allowable over the prior art of record but have been rejected under 35 U.S.C. 112(b).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.   U.S. Patent Application No. 2017/0060105 A1 discloses (see paragraphs 42-84 and fig. 1-6) a machine learning device (machine learner 20), for learning a method for adjusting machining conditions for wire electric discharge machining, wherein the machine learning device comprises: a state observation unit (element 21) that observes, as state variables, an overall shape (position information that is coordinate values for each axis of a wire cutting electric discharge machine) of a product obtained by wire electric discharge machining; and a learning unit (machining conditions adjustment learning unit 25) that learns a method for adjusting the machining conditions in accordance with a data set created on the basis of the state variables. EP 3,382,475 discloses has a determination data acquisition unit and learning a correction parameter for wire electric discharge machine.  EP 3,486,845 discloses a state observation unit and a determination acquisition unit for controlling a wire electric discharge machine.  WO 2019/202,672 A1 discloses a machine learning device for controlling a machining condition in an electric discharge machine.  US 5,742,018 (see figures 1-9 and column 3,line 5 to column 11, lines 57) discloses a machine learning device, for learning a method for adjusting machining conditions for wire discharge machining, wherein the machine learning device comprises: a state observation unit (main control unit 30) that observes, as state variables, an overall shape (machining required specifications data (RD)) for a product obtained by wire electric discharge machining, a utilization plan (machining settings data (SP)) that is an adjustment method selected from among one or more adjustment methods for adjusting the machining conditions to improve machining performance of a part indicated by a characteristic shape, and assessment results indicating whether or not implementing the utilization plan is effective in improving the machining performance of the part corresponding to the characteristic shape (if machining was performed with the machining settings data (SP) created as described above and machining results were favorable, a worker supports retaining the machining conditions; and a learning unit that learns the method for adjusting the machining conditions in accordance with a data set created on the basis of the state variables (specifically, when inference is performed, a peripheral data extraction unit 41 first searches for nearby values in basic data and then, if there is nearby data in a preliminary data storage unit, adds this data as learning data as well, causing the data to continue to evolve to that more precise inference is performed (paragraph 41)). Japan Patent No. 6526364 B1 (see paragraphs 11-64, see figures 1-19) discloses a machine learning device, for learning a method for adjusting machining conditions for wire electric discharge machining, wherein the machining learning device comprises: a state observation unit (control device 22) that observes, as state variables, an overall shape (parameter values) for a product obtained by wire discharge machining , a utilization plan that is an adjustment method selected from among one or more adjustment methods for adjusting the machining conditions to improve machining performance of a part indicated by a characteristic shape, and assessment results (straightness measurement unit 106) indicating whether or not implementing the utilization plan is effective in improving the machining performance of the part corresponding to the characteristic shape; and a learning unit (machining conditions adjustment unit 107) that learns the method for adjusting the machining conditions in accordance with a data set created on the basis of the state variables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761